Mr. Justice Scott delivered the opinion of the Court: Under the 47th section of the School Law, R. S. 1874, p. 962, school directors, when authorized by a vote of the people of the district, have power to borrow money for certain enumerated purposes, and issue bonds to secure the same, in sums of not less than $100, bearing interest at a rate not exceeding ten per cent per annum; nor shall the sum borrowed in any one year exceed five per cent of the taxable property of the district, including previous indebtedness, to be ascertained by the last assessment for State and county' taxes previous to incurring such indebtedness. This is all the authority given directors in the matter of borrowing money, and it would appear to be a limitation upon their action in issuing bonds, to sums of money actually received. Ho authority' is given to issue bonds and place them upon the market to be sold for what they might bring, or for anything less than their par value. Without an enabling statute, it is apprehended they can not thus issue'-and sell bonds, and should the directors make such disposition of them, they would clearly be liable, under the 77th section of the statute, for any loss the fund of the district might sustain. The duties of school directors are derived exclusively from the statute, are specifically defined, and if they' exercise pow-r, ers and functions not conferred upon them, the statute has made them responsible for all losses that may ensue. They may borrow money' for enumerated purposes, on terms prescribed, and when obtained, it is their duty to pay' it over to the treasurer, who is the only proper custodian. Should they place it in the hands of any one else, it is at their own risk. Under this view of the law, the pleas constituted no defense to the action. The demurrer was therefore properly sustained, and the judgment will he affirmed. Judgment affirmed.